Title: Francis Eppes to Thomas Jefferson, 28 December 1817
From: Eppes, Francis Wayles
To: Jefferson, Thomas


                    
                        Dear Grandpapa,
                        Washington
Dec 28 1817
                    
                    I am now to though not permanently fixed at school I expect to quit this place the ensueing Spring and if the central college is not reaa ready my Father intends to place me in some school in v Virginia untill it goes into operation. their are a great many objections to this Georgetown College. in the first place they are bigoted Catholics extremely rigid and they require the boys to observe all the regulations of their church which makes a great intiruption in the course of our studies. we rise at Six oClock and go into the chapell to mass we study about too two hours and three quarters in the whole of the day the rest of the time being taken up with reciteing lessons and church, an hour and a half excepted for recreation but it would be tedious and unnecessary to inumerate all the pat particulars Suffice it is to Say that they are very strict and punish for the most trivial offence—Pappa and Mama unite with me in presenting love to yourself and family. I believe they are very tired of a city life and indeed I think that there is a vast diference between the uproar and bustle of this place and our peaceful home in virginia, I feel the effects of confinement very much, Shut up within the walls of the college scarcely ever permitted to go out except when I am sent for by my Father—Greatly diferent from my past life and it is what I dislike very much.  their there is a gentleman here a Spaniard whom my Father intends to employ to carry on my Spanish but thi their is a great dificulty in procuring books—
                    
                        believe me to remain with great respect your affectionate Grandson
                        Francis Eppes
                    
                